Case 2:19-cv-10735-JAK-RAO Document 14 Filed 01/02/20 Page 1 of 2 Page ID #:53

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                                    CASE NUMBER:


CLAUDIA CHAVEZ                                         2:19−cv−10735−JAK−RAO
                                     PLAINTIFF(S)

      v.
LAC USC MEDICAL CENTER , et al.

                                                        NOTICE TO FILER OF DEFICIENCIES IN
                                   DEFENDANT(S).
                                                        REQUEST FOR ISSUANCE OF SUMMONS




PLEASE TAKE NOTICE:
The following problem(s) have been found with your electronically filed document:
  12/30/2019                  11              Request for Summons
Date Filed              Doc. No.    Title of Doc.
ERROR(S) WITH DOCUMENT:

The case number and/or judge(s) initials are incorrect.




Other Error(s):
NOTICE OF ASSIGNMENT to District Judge John A. Kronstadt and Magistrate Judge
Rozella A. Oliver was issued 12/23/2019
The summons cannot be issued until this defect has been corrected. Please correct the defect
and re−file your summons request.

                                                    Clerk, U.S. District Court

                                                    By: /s/ Evelyn Synagogue
Date: January 2, 2020                               Evelyn_Synagogue@cacd.uscourts.gov
                                                       Deputy Clerk




      − NOTICE TO FILER OF DEFICIENCIES IN REQUEST FOR ISSUANCE OF SUMMONS −
Case 2:19-cv-10735-JAK-RAO
     Please refer to the Court's website atDocument    14 Filed
                                           www.cacd.uscourts.gov for 01/02/20      Page Orders,
                                                                     Local Rules, General 2 of 2 andPage   ID #:54
                                                                                                     applicable forms.




        − NOTICE TO FILER OF DEFICIENCIES IN REQUEST FOR ISSUANCE OF SUMMONS −
